NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ___________

                                       No. 21-2357
                                       __________

DAVID FRANK CAMPEAU, JR., a natural born man and Citizen of the United States of
  America; CHRISTIN CAMPEAU, a natural born woman and Citizen of the Federal
                      Republic of Germany, Appellants

                                             v.

     EDWARD SANDERCOCK, Prothonotary of the Court of Common Pleas of Wayne
    County of the Commonwealth of Pennsylvania; KATHLEEN BAUSMAN, Field Office
     Director of the United States Customs and Immigration Services, Philadelphia Field
                                           Office
                         ____________________________________

                      On Appeal from the United States District Court
                          for the Middle District of Pennsylvania
                           (D.C. Civil Action No. 3:21-cv-00280)
                      District Judge: Honorable Malachy E. Mannion
                       ____________________________________

                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    March 28, 2022
           Before: GREENAWAY, JR., PORTER and NYGAARD, Circuit Judges

                               (Opinion filed: May 20, 2022)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellants David Frank Campeau and Christin Campeau appeal from the

District Court’s judgment dismissing their complaint. For the reasons that follow, we

will affirm.

       The appellants state that, in 2014, they exchanged marriage vows at a ceremony

and later signed a self-generated “Certificate of Marriage” before witnesses. When

appellant David Campeau tried to record the “Certificate of Marriage” with the Wayne

County Prothonotary’s Office in late 2015, employees of that office told Campeau that

the document could not be recorded because Campeau had not first obtained a marriage

license in accordance with Pennsylvania law. Campeau sued Prothonotary Sandercock in

state court, alleging that Pennsylvania’s marriage law was unconstitutional. The lawsuit

was unsuccessful, as was Campeau’s subsequent appeal to the Pennsylvania Supreme

Court. The United States Supreme Court denied a petition for writ of certiorari in 2018.

       In the meantime, Christin Campeau, who is apparently a German citizen, filed a

Form I-485 to apply for permanent residence or adjust status with the United States

Customs and Immigration Service (USCIS). The USCIS denied the application in April

2016 because the appellants had not entered a legally valid marriage. When she sought

review of that ruling, the USCIS issued a decision on February 15, 2019, affirming that

appellants had not entered a legally valid marriage under the laws of Pennsylvania. In the

decision, the USCIS explained that David Campeau’s unsuccessful litigation regarding

the validity of the marriage was further explanation why Christin had not established

eligibility for adjustment of status. The appellants filed a complaint in federal district

court against Prothonotary Sandercock and USCIS Field Office Director Bausman,
                                              2
alleging violations of the appellants’ rights under the U.S. Constitution. A Magistrate

Judge recommended granting Sandercock’s motion to dismiss the complaint on statute of

limitations grounds. The appellants filed objections and Bausman filed a motion to

dismiss. The District Court dismissed the complaint against the appellees in an order

entered on May 18, 2021, and denied Bausman’s motion to dismiss as moot. After the

District Court denied the appellants’ motion for reconsideration, the appellants filed this

timely appeal of the May 18 order.

       On appeal, the appellants concede that the two-year statute of limitations for

personal injury actions in Pennsylvania bars their claims against Sandercock, and that the

District Court properly dismissed their claims asserted against him. However, they argue

that their claims against Bausman should have survived dismissal. Assuming arguendo

that the claims against Bausman are not time-barred, we will affirm because the

complaint fails to state a claim against her.1

       In their complaint, the appellants alleged that their rights under the Fifth, Ninth,

and Fourteenth Amendments were violated when Bausman upheld the USCIS’s denial of

Christin Campeau’s Form 1-495.2 First, the appellants argued that Bausman infringed on


1
  Our review is plenary, see Burtch v. Milberg Factors, Inc., 662 F.3d 212, 220 (3d Cir.
2011), and we may affirm the District Court’s judgment “on any basis supported by the
record.” Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam).
2
  The appellants brought their lawsuit under 42 U.S.C. § 1983, which, by its own terms,
authorizes suits against state and local officers; it does not provide a cause of action
against federal actors. See id.; Kach v. Hose, 589 F.3d 626, 646 (3d Cir. 2009) (to state a
claim under § 1983, a party must allege deprivation of a federal constitutional or statutory
right by a state actor). For that reason, dismissal of the claims asserted against Bausman
under Federal Rule of Civil Procedure 12(b)(1) for lack of subject matter jurisdiction
                                               3
their rights to due process and equal protection under the Fifth and Fourteenth

Amendments, see ECF No. 1 at 27-29, when she concluded that the appellants had not

established that they had a legally valid marriage under Pennsylvania law.3 To state a

claim for a violation of substantive due process rights, the appellants needed to allege that

Bausman infringed on a fundamental liberty interest without narrowly tailoring the

infringement to serve a compelling state interest. See Reno v. Flores, 507 U.S. 292, 301-

02 (1993). Some of the liberty interests that the appellants identified qualify as

fundamental rights, see Obergefell v. Hodges, 576 U.S. 644, 664 (2015) (right to marry is

a fundamental right), and Troxel v. Granville, 530 U.S. 57, 66 (2000) (parents’ interest in

care, custody, and control of their children is fundamental liberty interest). State laws

requiring a marriage license do not violate these rights, as has been made plain to David

Campeau in his litigation before. See, e.g., Campeau v. Sandercock, No. 597 M.D. 2015


would have also been appropriate. However, the appellants asked that we vacate and
remand to allow them to amend their complaint to bring a lawsuit pursuant to Bivens v.
Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971),
against Bausman. But that amendment would be futile because, as we explain, the
appellants have failed to state a claim upon which relief may be granted, regardless of
what cause of action it is packaged in.
3
  We consider the appellants’ due process and equal protection claims against Bausman
under the Fifth Amendment because she is a federal official. Cf. Nguyen v. U.S. Catholic
Conference, 719 F.2d 52, 54 (3d Cir. 1983) (noting that the Fifth Amendment restricts
federal government action). Practically speaking, Fifth and Fourteenth Amendment
claims use the same analytical rubric. That is, while the Fifth Amendment contains no
Equal Protection Clause, we have construed the Fifth Amendment to contain a guarantee
of equal protection from that Amendment’s prohibition of federal government
discriminatory action “so unjustifiable as to be violative of due process.” Abdul-Akbar v.
McKelvie, 239 F.3d 307, 316 (3d Cir. 2001) (en banc) (internal quotation marks and
citation omitted).

                                             4
at 6-7 (Pa. Commw. Ct. Aug. 15. 2016). Additionally, it is well settled that, in

accordance with Congress’s plenary authority to set immigration requirements for aliens

to enter the United States, a citizen does not have a Constitutional right to have an alien

spouse reside in the United States, see Bakran v. Sec’y, United States Dept. of Homeland

Sec., 894 F.3d 557, 565 (3d Cir. 2018). The fact that the appellants have children

together does not change our analysis. See Morales-Izquierdo v. Dept. of Homeland

Sec., 600 F.3d 1076, 1091 (9th Cir. 2010), abrogated in part on other grounds by Garfias-

Rodriguez v. Holder, 702 F.3d 504 (9th Cir. 2012) (en banc).

       We also discern no violation of the appellants’ rights to equal protection. In order

to state an equal protection claim for members of a non-suspect class, the appellants

needed to “allege[] that [they have] been intentionally treated differently from other

similarly situated and that there is no rational basis for the difference in treatment.” Vill.

of Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (per curiam); see also Arca-Pineda v.

Att’y Gen., 527 F.3d 101, 105 (3d Cir. 2008) (“disparate treatment of different groups of

aliens triggers only rational basis review under equal protection doctrine”) (citation

omitted). The appellants argued that the USCIS routinely grants adjustment of status to

aliens who have married under the laws of Pennsylvania. But they are not similarly

situated to such aliens because the appellants were not married under the laws of

Pennsylvania—which is why the USCIS denied their Form I-485 application. So their

equal protection argument fails.4


4
 We have considered the remaining arguments in the complaint and are satisfied that
none states a claim.
                                        5
Accordingly, we will affirm the judgment of the District Court.




                                     6